MEMORANDUM *
The Board of Immigration Appeals abused its discretion in affirming the Immigration Judge’s denial of Singh’s request for a continuance. See Dobrota v. I.N.S., 311 F.3d 1206, 1211 (9th Cir.2002). On balance, the factors to be considered when reviewing an Immigration Judge’s denial of a continuance favor Singh’s claim that the Immigration Judge unreasonably-failed to accommodate his request to file an independent asylum application. See Baires v. I.N.S., 856 F.2d 89, 92 (9th Cir. 1988).
The Petition for Review is GRANTED. The BIA’s ruling is VACATED and this case is REMANDED for further proceedings consistent with this disposition.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.